Title: [Diary entry: 25 July 1788]
From: Washington, George
To: 

Friday 25th. Thermometer at 72 in the Morng.—84 at Noon and 80 at Night. Fore part of the day clear—with a very warm sun—the remaining heavy and frequent showers—Wind at S.W. Rid to all the Plantatns. Found the ground too wet either to plow among Corn, or set it up—It having been beat flat to the ground and a great deal of it broke short of. At the Ferry—one cradler was cutting the thin wheat that remained. The other hands unable to do any thing in their Corn ground were sent to Frenchs. At Frenchs—One Cradler was cutting the Oats which had been left. The other hands went abt. Wheat which was overflowed with the tide and then with the Ferry hands went to Dogue Run. At Dogue-run all hands, with those of Muddy hole all day and The ferry & Frenchs part of the day were pulling flax except some of the men who were sent to repair the breaches in the Mill race. At Muddy hole—the three plows were plowing in Buck Wheat & those from Dogue run were ordered to join them tomorrow as they could not work in their own Corn ground. In the Neck—all the River Fence being carried away, All hands (plow people as well as the rest) were collecting rails to repair it, to keep the Stock out of the fields of grain except One or two who were righting some Shocks of grain and Setting up Flax which had been pulled and blown all abt.